UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:May 22, Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 59-2449419 700 Universe Boulevard Juno Beach, Florida33408 (561) 694-4000 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e) On May 22, 2009, at the FPL Group, Inc. 2009 Annual Meeting of Shareholders, the shareholders of FPL Group, Inc. (FPL Group) approved the material terms under the FPL Group, Inc. Amended and Restated Long Term Incentive Plan (LTIP) for the payment of performance-based compensation under the LTIP as required by Internal Revenue Code section 162(m) (section 162(m)).The material terms had been approved by FPL Group’s Compensation Committee and Board of Directors on December 12, 2008, subject to the receipt of shareholder approval.Shareholder approval included approval of an amendment to the LTIP (Amendment) specifying additional performance measures pursuant to which the Company may make performance-based awards under the LTIP.The Amendment became effective on receipt of shareholder approval on May 22, 2009. The Amendment increases the number and types of performance measures under the LTIP for awards to the covered executive officers that will constitute qualified performance-based compensation for purposes of section 162(m).Prior to adoption of the Amendment, the annual net income of FPL Group was the sole performance measure authorized under the LTIP. The following is the complete list of performance measures contained in the LTIP as amended by the Amendment: · adjusted earnings; · return on equity; · earnings per share growth; · basic earnings per common share; · diluted earnings per common share; · adjusted earnings per share; · net income; · adjusted earnings before interest and taxes; · earnings before interest, taxes, depreciation and amortization; · operating cash flow; · operations and maintenance expense; · total shareholder return; · operating income; · strategic business objectives, consisting of one or more objectives based upon meeting specified cost targets, business expansion goals, new growth opportunities, market penetration, and goals relating to acquisitions or divestitures, or goals relating to capital raising and capital management; · customer satisfaction, as measured by, among other things, one or more of service cost, service levels, responsiveness, business value, and residential value; · environmental, including, among other things, one or more of improvement in, or attainment of, emissions levels, project completion milestones, and prevention of significant environmental violations; · share price; · production measures, consisting of, among other things, one or more of capacity utilization, generating equivalent availability, production cost, fossil generation activity, generating capacity factor, Institute of Nuclear Power Operations (INPO) Index performance, and World Association of Nuclear Power Operators (WANO) Index performance; · bad debt expense; · service reliability; · quality; · improvement in, or attainment of, expense levels, including, among other things, one or more of operations and maintenance expense, capital expenditures and total expenditures; · budget achievement; · health and safety, as measured by, among other things, one or more of recordable case rate and severity rate; · reliability, as measured by, among other things, one or more of outage frequency, outage duration, frequency of momentary interruptions, average frequency of customer interruptions, and average number of momentary interruptions per customer; · ethics and compliance with applicable laws, regulations and professional standards; · risk management; · workforce quality, as measured by, among other things, one or more of diversity measures, talent and leadership development, workforce hiring, and employee satisfaction; · cost recovery; and · any combination of the foregoing. 2 SECTION 8 - OTHER EVENTS Item 8.01Other Events On May 26, 2009, FPL Group sold $350 million of equity units (initially consisting of Corporate Units) to Credit Suisse Securities (USA) LLC (Credit Suisse).FPL Group has granted Credit Suisse an option to purchase an additional $52.5million of Corporate Units to cover over-allotments.Each equity unit has a stated amount of $50 and consists of a purchase contract issued by FPL Group and, initially, a 1/20, or 5%, undivided beneficial ownership interest in $1,000 principal amount of a
